                     Case 2:18-cv-04241-DJH Document 62 Filed 04/19/19 Page 1 of 2



               1   Ronald M. Jacobs (pro hac vice)
                   rmjacobs@venable.com
               2   VENABLE LLP
                   600 Massachusetts Avenue NW
               3   Washington, DC 20001
                   Tel. (202) 344-8215
               4   Fax. (202) 344-8300
               5   Attorney for Defendant
                   United States Senator Martha McSally
               6
               7
               8                            UNITED STATES DISTRICT COURT
                                             FOR THE DISTRICT OF ARIZONA
               9
                                                  PHOENIX DIVISION
              10
              11
                   William Price Tedards, Jr.; Monica Wnuk;            No. 2:18-cv-4241-PHX-DJH
              12   Barry Hess; Lawrence Lilien; and Ross
                   Trumble,                                            Hon. Diane J. Humetewa
VENABLE LLP




              13
                                               Plaintiffs,             DEFENDANT SENATOR
              14                                                       MARTHA MCSALLY’S BRIEF IN
                                          v.                           SUPPORT OF DEFENDANT
              15                                                       GOVERNOR DOUG DUCEY’S
                   Doug Ducey, Governor or Arizona, in his             MOTION TO DISMISS AND
              16   official capacity; and Martha McSally,              OPPOSITION TO PLAINTIFFS’
                   Senator of Arizona, in her official capacity,       MOTION FOR PRELIMINARY
              17                                                       INJUNCTION AND PERMANENT
                                               Defendants.             INJUNCTION
              18
              19
              20          Defendant United States Senator Martha McSally, in her official capacity,

              21   respectfully submits this brief in support of Defendant Governor Doug Ducey’s Rule

              22   12(b)(6) Motion to Dismiss and Supporting Memorandum (Doc. 21) and his Response in

              23   Opposition to Plaintiffs’ Motion for Preliminary and Permanent Injunction and Plaintiff’s

              24   Memorandum of Law (Doc. 22). Defendant Senator McSally does not wish to make

              25   additional arguments or address additional issues at this time. Rather, Defendant Senator

              26   McSally reiterates her support for the positions and arguments articulated by Defendant

              27   Governor Ducey in the foregoing filings, and incorporates them by reference herein.

              28


                                                                   1
                     Case 2:18-cv-04241-DJH Document 62 Filed 04/19/19 Page 2 of 2



               1    Dated this 19th day of April, 2019.          Respectfully submitted,
               2
               3                                                       VENABLE LLP
               4                                                 By: /s/ Ronald M. Jacobs
                                                                     Ronald M. Jacobs (pro hac vice)
               5                                                     600 Massachusetts Avenue NW
                                                                     Washington, DC 20001
               6                                                     rmjacobs@venable.com
                                                                     Tel: (202) 344-8215
               7                                                     Fax: (202) 344-8300
               8                                                        Attorney for Defendant
                                                                        United States Senator Martha
               9                                                        McSally
              10
              11                                CERTIFICATE OF SERVICE

              12          I hereby certify that on the 19th day of April, 2019, I electronically filed the
VENABLE LLP




              13   foregoing Brief in Support of Defendant Governor Doug Ducey’s Motion to Dismiss and

              14   Opposition to Plaintiffs’ Motion for Preliminary Injunction and Permanent Injunction

              15   with the U.S. District Court Clerk’s Office using the CM/ECF System for filing and

              16   transmittal of a notice of electronic filing to the CM/ECF registrants.

              17
              18   By:   /s/ Ronald M. Jacobs

              19
              20
              21
              22
              23
              24
              25
              26
              27
              28


                                                                 2
